Title: To James Madison from Edmund Randolph, 29 March 1783
From: Randolph, Edmund
To: Madison, James


My dear Sir
Richmond March 29. 1783.
I have just returned from Wmsburg, the seat of a majority of the keenest pursuers of my father’s estate. Nothing, I believe, will content them, but a fair experiment at law: and to guard against this is my object in retaining for the present my office of Attorney general. I do not mean, however, by this, that the adhering to it would be desireable by me at any other [se]ason, than this. For at no other would the salary be equal, [a]s you rightly conceive, to the profits of the other side. But it is easily foreseen, that the next session will limit, if not wholly abolish, executions, and thus cut off the means of supporting my family, except with great difficulty.
Among the confederates in forging tobacco notes, &c., two penitents have appeared. Their evidence will be pointed against the inspector, who has been the cornerstone of the villainy. But it is suggested, and with much shew of truth, that an inspector cannot forge his own name. If it should be so adjudged, his acquittal is certain.
While in Wmsburg, I found a cause depending in the admiralty, the capital point of which is, to decide, whether a capture by a vessel not commissioned, pursuing indeed the course of her voyage, but not repelling a previous attack, is legal. The ordinance is to my apprehension clear enough against my client, the captor: and yet in the eccentricity of human opinion we may catch some advantage, by shewing, that altho’ it enumerates certain persons, capable of capturing, it does not in express terms, exclude all others and therefore as the right of capturing without a commission exists, according to Grotius and Lee under the law of nations, it still exists, the ordinance having no negative words.
Mr. Wm. Short will probably lose his election. Dr. Walker, who is one of the candidates, will undoubtedly be chosen, and Colo. Nicholas, who is the other, has the murmur of the people strongly in his favor. The latter gentleman was at the first breaking of the impost to him, vehement against its revival: but he has seen the subject since in a more dispassionate light, and will, I believe, adopt fit measures for our salvation.
In the neighbouring county of New-Kent, I have been informed, that one of the candidates, whose interest seems to increase, makes his court to the freeholders by declaring himself against executions and taxes. The suspension of the former I advocate now, as I always have: and if british debts should be soon recoverable, that suspension ought not to be taken off, until many years after the firm establishment of our government. I do not discover, that the provisional articles fix a future day for their recovery. If recoverable immediately, may they not indanger us, by the possibility of a relapse into the arms of G. B. if not by a restoration of dependence, at least by a destructive connection? Let a merciless british creditor grant indulgence on condition of favoring G. B. in some particular form. What is to be the consequence?
I wish to learn, whether Congress assented to the publication of Mr. Morris’s letter of resignation? This letter, united with Rivington’s late account of all the monthly payments from the different states, will constitute a delightful regale of Shelburne’s duplicity.
